UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA,
V. CASE NO. 8:92-CR-316-T-17AAS

JOSEPH DILLARD.

ORDER
This cause is before the Court on:
Dkt. 87 Motion for Writ of Habeas Corpus Ad Prosequendum
Dkt. 91 Response
Dkt. 95 Reply
Dkt. 96 Report and Recommendation

Defendant Joseph Dillard, pro se, moves for a Writ of Habeas Corpus
Ad Prosequendum/Request for Final Disposition, via the Interstate Agreement

on Detainers Acct.

In the Report and Recommendation, Magistrate Judge Sansone

recommends that Defendant Dillard’s Motion be denied.

No objections to the Report and Recommendation have been filed.
The Court has carefully reviewed the pleadings and the record. After consideration,

the Court adopts the Report and Recommendation and incorporates it by reference.

Defendant Dillard is in state custody, serving a sentence for an armed
robbery charge. Defendant Dillard was on supervised release for a federal
conviction at the time Defendant was charged with the state offense. A Petition
for Warrant and for revocation of supervised release was filed for Defendant's new
criminal conduct on September 3, 2007,for which Defendant was charged with Armed
Robbery With a Firearm in Hillsborough County Circuit Court, Tampa, Florida, Case
No. 07-CF-18607. (Dkt. 85). The Court granted the request for issuance of a warrant,
which was filed as a detainer since Defendant Dillard was in state custody.
At the conclusion of Defendant Dillard’s state sentence, the warrant will serve
to bring Defendant Dillard into federal custody, and the request for
revocation of supervised release will be adjudicated at that time.
Accordingly, it is

ORDERED that the Report and Recommendation (Dkt. 96) is
adopted and incorporated by reference. Defendant Dillard’s
Motion for Writ of Habeas Corpus Ad Prosequendum/Request for
Final Disposition (Dkt. 87) is denied.

th
DONE and ORDERED in Chambers in Tampa, Florida on this LS
day of November, 2019.

 

 

Copies to:

All parties and counsel of record

Pro Se Defendant:

Joseph Dillard, Jr.

FDC 505754

Putnam Correctional Institution
128 Yelvington Ra.

East Palatka, FL 32131
